ACCEPTED
                                                                                                             03-14-00706-CV
                                                                                                                     5039283
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                       4/27/2015 10:54:23 AM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK




                                                                                           FILED IN
One American Center                                                                 3rd COURT OF APPEALS
       600 Congress
                                                         April 27, 2015                  AUSTIN, TEXAS
           Suite 1900
   Austin, TX 78701                                                                 4/27/2015 10:54:23 AM
                                                                                        JEFFREY D. KYLE
      P.O. Box 1149                                                                          Clerk
    Austin, TX 78767

    p: 512.744.9300
     f: 512.744.9399
  www.dwmrlaw.com
                        Jeffrey D. Kyle, Clerk
                        Court of Appeals for the Third District of Texas
                        209 West 14th Street, Room 101
                        Austin, Texas 78701

                        RE:    Court of Appeals Number: 03-14-00706-CV
                               Trial Court Case Number: D-1-GN-13-002623

                               Entergy Texas, Inc. v. Public Utility Commission of Texas et al.

                        Dear Mr. Kyle:

                               This acknowledges receipt of your letter dated March 24, 2015, giving
                        notice that this appeal will be submitted on May 20, 2015, at 1:30 p.m. I will
                        appear and argue on behalf of Appellant, Entergy Texas, Inc.

                                                                 Sincerely,




                                                                 Marnie A. McCormick
                                                                 mmccormick@dwmrlaw.com

                        MAM:alm


                        cc:   Elizabeth R. B. Sterling
                              Katherine Farrell
                              Ross Henderson
                              Rex VanMiddlesworth